DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Applicant's request for reconsideration of the finality of the rejection of the last Office action is persuasive and, therefore, the finality of that action is withdrawn. The rejection of  claims 1, 3-4, 7-8, 11-13, 16 and 28 under 35 U.S.C. 103 as being unpatentable over Zhamu et al. (US 2018/0183052) has been withdrawn because of the arguments made in response filed 4-12-2021.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 3-4, 7-8, 11-13, 16 and 28 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Election/Restrictions                                                    
Applicant’s election of a rechargeable lithium (ion) cell comprising a cathode comprising sulfur, specifically TiS2 (claim 18); an anode comprising lithium metal (claim 28), a porous separator and a quasi-solid electrolyte comprising LiClO4 as the lithium 
Claims 5-6, 9-10, 14-15, 17, 19-27 and 29-30 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 7-3-2019 and 9-25-2019.
           
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1, 3-4, 7-8, 11-13, 16 and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Matsumoto et al. (US 2013/0164604).           Matsumoto et al. teaches on page 6, example 1, a battery comprising a negative electrode comprising silicon oxide (SiOx), a positive electrode comprising LiNi0.80Co0.15Al0.15O2 and an electrolyte comprising LiPF6 in 20 parts by mass of triethyl phosphite and 80 parts by mass of a non-fluorinated carbonate solvent comprising a mixed solvent of EC and DEC. Matsumoto teaches on page 8, Examples 8-11, a battery comprising a negative electrode comprising silicon oxide (SiOx), a positive electrode comprising LiNi0.80Co0.15Al0.15O2 and an electrolyte comprising 1M of LiPF6 in 40 parts by mass of tris (trimethyl silyl) phosphite, 2 parts by mass of FEC and 58 parts by mass of a non-fluorinated carbonate solvent comprising a mixed solvent of EC and DEC. [Thus teaching a liquid additive to a liquid solvent ratio in the amount of 42/58]. Matsumoto et al. teaches on page 5, [0072-0073], that the lithium salt can comprise LiPF6, LiBF4, LiClO4, etc. in an amount of 0.8-3M.  Matsumoto et al. teaches on page 2, [0026-0032], that the negative electrode can comprise a metal oxide such as silicon oxide, a metal capable of being alloyed with lithium, etc.            Matsumoto et al. teaches the claimed invention as explained above but does not specifically teach that the lithium salt is present in an amount greater than 2.0 M and less than 3.5 M but instead teaches the amount can be 0.8-3M.           It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the recited lithium salt concentration of greater than 2.0 M and less than 3.5 M because a prima facie case of obviousness exists in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art”. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). Furthermore, "[ A ] prior art reference that discloses a range encompassing a somewhat narrower claimed range is sufficient to establish a  prima  facie case of obviousness."  In re Peterson, 315 F.3d 1325, 1330, 65 USPQ2d 1379, 1382-83 (Fed. Cir. 2003). See MPEP 2144.05.
  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the recited lithium salt concentration of greater than 2.0 M and less than 3.5 M, since it has been held that where general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
         It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the recited lithium salt concentration of greater than 2.0 M and less than 3.5 M, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).        When Matsumoto et al. teaches the same electrolyte comprising greater than 2.0 or greater than 2.5 M of a lithium salt dissolved in a liquid additive comprising tris(trimethylsilyl) phosphite and FEC and a solvent comprising EC and DEC in a ratio of 42/58 by weight then inherently the same vapor pressure less than 0.01 kPa when 
       In addition, the presently claimed property of a vapor pressure less than 0.01 kPa when measured at 20°C, a vapor pressure less than 60% of the vapor pressure of the liquid solvent alone, a flashpoint at least 20°C higher than a flashpoint of the liquid solvent alone, a flashpoint higher than 150°C, or no flashpoint; and a lithium ion transference number greater than 0.4 would have obviously have been present once the Matsumoto et al. product is provided.  In re Best, 195 USPQ 433 (CCPA 1977).                                                             Allowable Subject Matter
Claim 18 is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Laura Weiner whose telephone number is (571)272-1294.  The examiner can normally be reached on 9 am-5 pm EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/LAURA S. WEINER/
Primary Examiner
Art Unit 1727



/Laura Weiner/Primary Examiner, Art Unit 1727